—Order, Supreme Court, Bronx County (Alan Saks, J.), entered April 20, 1998, which granted plaintiffs motion for a writ of assistance (RPAPL 221) against defendant-appellant, unanimously affirmed, with costs.
The claims that appellant raises in opposition to the writ of assistance, including fraud in the procurement of the mortgage, irregularities in the foreclosure sale and deprivation of constitutional rights in the foreclosure action, are precluded as a matter of res judicata by the unappealed judgment of foreclosure (see, Bank of N. Y. v Route 312 Dev. Corp., 185 AD2d 582, lv dismissed 80 NY2d 1024). We have considered appellant’s other arguments and find them to be without merit. Concur— Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.